Memorandum
This case involves an ordinance adopted by Conway to keep certain street vendors out of certain high traffic areas.
The challenged Conway ordinance is valid as a traffic control ordinance, a proper exercise of the police power delegated to the town by the legislature. RSA 31:39; Club Jolliet, Inc. v. Manchester, 110 N.H. 172, 175-76, 262 A.2d 844, 846-47 (1970). Although the ordinance affects hawkers and peddlers, whose activities may only be directly regulated under RSA 31:102-a (Supp. 1977), the record strongly suggests that the town fathers were acting to relieve traffic congestion, not to impinge upon the rights of private entrepreneurs. See generally, Stamper v. Town of Hanover, 118 N.H. 241, 385 A.2d 1213 (1970).
This matter comes here prior to a final hearing on the merits. Superior court rule RSA 491:App. R. 88 (Supp. 1977), now R. 96, specifically discourages interlocutory appeals in criminal cases, limiting them narrowly to exceptional circumstances in the discretion of the court. We encourage superior court judges to look less favorably upon parties’ requests for interlocutory appeals in civil cases as well, and to exercise their appropriate function by rendering a final verdict before allowing the parties to bring their exceptions to us. Such a policy better applies judicial resources. See generally State v. Goff, 118 N.H. 724, 393 A.2d 562 (1978); State v. Doyle, 117 N.H. 789, 378 A.2d 1379 (1977).

Dismissed.